Citation Nr: 0615537	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to April 
1987 and from April 1988 to April 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 2001, and more recently in October 2003, the 
Board remanded this case to the RO for further development 
and consideration.  The RO since has completed the 
development requested, continued to deny the claims, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The medical evidence shows the veteran's current tinnitus 
did not begin during service and is not due to an injury or 
disease incurred in service - including any acoustic trauma 
sustained from excessive noise exposure as an aircraft 
mechanic.  

2.  The medical evidence shows the veteran's current low back 
disorder was first manifest several years after his 
separation from service following an injury at work; he also 
has sustained another civilian job-related injury and even 
hurt his low back while lifting weights at home.  

3.  The medical evidence shows a chronic acquired psychiatric 
disorder was not manifest during service and that the 
veteran's current psychiatric disorder began more than two 
years after service and is not related to his military 
service.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

3.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by service and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a May 2001 RO letter to the veteran notifying him 
of the VCAA, and an additional letter more recently sent in 
April 2005, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain for 
him.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  
His VA treatment records through June 2004 have been obtained 
and he was provided a VA compensation examination, although, 
as will be discussed, he also failed to report for two 
subsequent VA compensation examinations to obtain clarifying 
medical opinions concerning the etiology of the conditions at 
issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He 
has not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide VCAA content-complying notice before any initial 
unfavorable agency of original jurisdiction (i.e., RO) 
decision.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claims in June 1999 - prior to the VCAA 
becoming law in November 2000.  So it was both a legal and 
practical impossibility to comply with a law that did not yet 
even exist.  And in Pelegrini II, the Court clarified that in 
these type situations VA does not have to vitiate the 
finality of that initial decision and start the whole 
adjudicatory process anew as of that decision was never made.  
Rather, VA need only ensure the veterans receives or since 
has received content-complying notice such that he is not 
prejudiced.  Concerning this, bear in mind the Board remanded 
this case to the RO in February 2001, partly to ensure 
compliance with the VCAA, and after sending the veteran the 
May 2001 VCAA letter to comply with the Board's remand 
directive (see Stegall v. West, 11 Vet. App. 268 (1998)), the 
RO readjudicated his claim in the February 2002 supplemental 
statement of the case (SSOC) based on additional evidence 
that had been received since the initial rating decision in 
question and statement of the case (SOC).  The RO again 
readjudicated his claim in the November 2005 SSOC, after 
sending him the additional development letter in April 2005.  
Consequently, he has been provided the requisite VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for service connection.  
But even though he was provided notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, he was not provided notice of 
the type of evidence necessary to establish ratings or 
effective dates if the claimed benefits are granted.  
Nevertheless, since, for the reasons and bases discussed 
below, the Board is denying his claims for service 
connection, the downstream rating and effective date aspects 
of his claims are moot.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of at least 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Tinnitus

The veteran's service medical records (SMRs), including the 
report of his military separation examination, are devoid of 
any complaints of tinnitus during either of his periods of 
service.  The DD Form 214 concerning his second period of 
service indicates his military occupational specialty (MOS) 
was aircraft mechanic.  His second period of service ended in 
April 1994.

The VA and private treatment records dated since March 1996 
are likewise unremarkable for a complaint of tinnitus by the 
veteran.  

A VA compensation examination was conducted in March 1999 to 
evaluate the veteran's complaint of tinnitus.  The examiner's 
report set forth the history of this condition, as reported 
by the veteran.  But the examiner did not then comment on 
whether there was an etiological relationship between the 
reported tinnitus and the veteran's service in the military 
- acoustic trauma, in particular, as an aircraft mechanic.  

Another VA compensation examination was conducted in November 
2001.  The veteran reported to that examiner that the 
tinnitus began in 1992 or 1993 when he was working on 
airplanes, essentially as he had reported previously.  
In response, the examiner's report states, 

Although the patient reportedly had 
significant noise exposure in the 
military, it is this examiner's opinion 
that it is just as likely as not that the 
veteran's tinnitus is the result of 
nonmilitary factors.  These factors 
may include stress, patient's emotional 
state, diet, medications, and post 
military noise exposure (wood shop work 
for six years.)  Although, the patient 
reported his tinnitus began in 1992 or 
1993, his C-file contains no 
documentation of any complaints about his 
ears, tinnitus, or hearing.  Accordingly, 
on his final physical on March 7, 1994, 
he wrote, "I am in excellent health," 
and checked "no" to the question about 
ears, nose, or throat trouble.  
Furthermore, his separation examination 
audiogram shows excellent hearing 
bilaterally, even in the high 
frequencies.  

Since, however, the November 2001 examiner's opinion 
regarding the claimed relationship between the veteran's 
reported tinnitus and his military service used an incorrect 
legal standard (though clearly unfavorable), the veteran was 
subsequently scheduled for another audiological examination 
in April 2005.  But he failed to report for that evaluation.  
He did not provide good cause for missing that evaluation, 
nor has he indicated his willingness to report for another 
examination.

The fact that the veteran failed to report for his 
rescheduled examination, and did not justify his absence, 
means the Board in turn has to decide his claim based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).  And 
although the November 2001 examiner's opinion used the phrase 
"just as likely as not," which by itself would indicate an 
approximate balance of evidence for and against the veteran's 
claim - requiring resolution of all reasonable doubt in his 
favor, when considering the context of the opinion in its 
entirety it is clearly unfavorable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In addition to noting the other possible 
etiologic factors for the veteran developing tinnitus, the VA 
examiner considered it very significant there were no 
complaints of tinnitus in service and the fact that 
the veteran had excellent hearing in both ears (i.e., 
bilaterally) during his military separation examination.  So 
viewing the examiner's opinion, as a whole, in its complete 
context, the Board finds that she clearly intended the 
opinion to weigh against the veteran's claim.

Although the veteran failed to report for a subsequent 
examination that might well have provided a definitive nexus 
opinion to the contrary, in his favor, the preponderance of 
the available evidence is against his claim for service 
connection for tinnitus, for the reasons stated by the 
November 2001 examiner.  So his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Low Back Disorder

The veteran's service medical records, including the report 
of his military separation examination (both the medical 
history questionnaire that he completed, as well as the 
actual physical examination itself), are completely devoid of 
any complaint, objective clinical finding, or diagnosis 
indicative of a low back disorder.

The post-service private treatment records note the veteran's 
complaint of low back pain in January 1997 - but after an 
injury at his civilian job one week earlier.  The diagnosis 
was musculoligamentous strain in the low back.

The veteran again injured his low back in June 1998 while 
doing some weight lifting at home.  Lumbar sprain was 
diagnosed.

A report dated in August 1998 states the veteran had strained 
his back that day, again at work.  The examiner noted the 
veteran's report that he had experienced one similar episode 
of back pain that also occurred at work one year previously.  

The remainder of the treatment records do not mention any 
complaints or objective clinical findings concerning a low 
back disorder.  

During a VA compensation examination in March 1999, the 
veteran told the examiner that the onset of his low back pain 
was in 1993 "under no particular circumstances."  He said 
he saw a physician at that time who diagnosed muscle strain.  
The VA examiner noted an inconsistency between the veteran's 
subjective complaints (pain on flexion and extension of his 
back) and the objective findings (decreased sensation to 
pinprick in both thighs).  Lumbosacral spine x-rays, however, 
showed narrowing of the L4-5 disc space and mild spondylosis 
of the 
L4-5 vertebral bodies; the radiologist's impression was 
discogenic disease of L4-5 with mild spondylosis.  

A VA examiner in May 1999 recorded similar reports by the 
veteran and essentially similar clinical findings.  The 
listed diagnosis was chronic low back pain, probably 
secondary to degenerative lumbosacral spine disease; consider 
the possibility of right lumbosacral radiculopathy.  

The veteran did not report for a scheduled orthopedic 
examination in February 2002.  

Another VA compensation examination was scheduled in April 
2005 to obtain a definite medical opinion as to whether any 
current low back disorder is in any way related to the 
veteran's military service.  Unfortunately, he failed to 
report for that examination as well.  

As mentioned, the veteran's service medical records do not 
show any complaints of a low back disorder or otherwise 
corroborate his later statement that he was treated during 
service for a low back strain.  Indeed, to the contrary, the 
medical evidence shows his low back disorder began several 
years after his separation from military service, following 
an injury at his civilian job.

There is simply no competent evidence that any current low 
back disorder had its origins in service;  The evidence, 
instead, shows his low back disorder is due to work-related 
injuries several years after service and even possible 
additional injury from lifting weights at home.  Therefore, 
since the preponderance of the evidence is against his claim, 
it must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The service medical records show the veteran was evaluated in 
August 1992 for depression and threats of a suicidal nature.  
The examiner's assessment was an adjustment disorder - an 
inability to cope with life's problems.  The veteran 
understood the diagnosis and seemed willing to participate in 
a "Level II program."  The subsequent service records, 
including the report of his separation examination, do not 
indicate whether he attended that program, but they are 
unremarkable for any psychiatric complaints, objective 
clinical findings, or diagnosis.  

The post-service treatment records show the veteran was 
evaluated in March 1996 for symptoms of depression and was 
diagnosed by the same examiner with mild major depressive 
disorder and adjustment disorder.  The veteran was again 
evaluated in June 1998; the examiner's diagnoses included 
marital problems, financial problems, alcohol abuse, probable 
mixed personality disorder, and rule out dysthymia.  A 
private examiner in August 1998 diagnosed recurrent major 
depressive disorder.  In early 1999, a VA examiner diagnosed 
bipolar disorder with antisocial features and other examiners 
through 1999 appeared to agree with that diagnosis.  



After a VA compensation examination in April 1999, the 
examiner diagnosed bipolar disorder, panic disorder without 
agoraphobia, and alcohol abuse.  The examiner commented that 
there seemed to have been considerable waxing and waning of 
the veteran's depressive symptoms over the previous two 
years, so he did not believe a diagnosis of chronic 
depression was appropriate.  However, he also stated the 
veteran's brief periods of mania and hypomania began in 1995 
and that, since 1995, the brief spells had been getting more 
frequent.  

Subsequent VA clinic examiners have not commented on any 
psychiatric manifestations.  

In November 2001, another VA compensation examination was 
conducted.  That examiner's report was very comprehensive and 
thorough.  The report indicates he spent a good deal of time 
with the veteran, probing various aspects of his history and 
resulting psychiatric symptoms.  The examiner concluded that 
the following Axis I diagnoses were valid:  depressive 
disorder, not otherwise specified, [he was "loathe" to 
diagnose major depressive disorder, however] and 
adjustment disorder with depressed mood.  No personality 
disorder was discerned.

The veteran was scheduled for yet another VA psychiatric 
compensation examination in April 2005 to attempt to sort out 
the various psychiatric diagnoses that had been assigned, to 
determine whether he engaged in acts of self-mutilation 
during service and, if so, whether those acts constituted 
manifestations of a psychiatric illness, and finally to 
determine whether any current chronic psychiatric disorder is 
related to his military service.  But once again, he failed 
to report for the examination.  Thus, according to 38 C.F.R. 
§ 3.655, the Board must evaluate his claim based on the 
medical and other evidence already on file.

As indicated, several psychiatric diagnoses have been made 
through the years by various examiners, including during 
service.  Two common themes are apparent.  First, the veteran 
has developed a situational adjustment disorder when 
confronted with stressful circumstances, in particular, the 
death of his son and even, reportedly, the premature 
termination of his military career.  A primary symptom during 
those periods has been depression.  DSM-IV describes 
adjustment disorder as an acute disorder if the disturbance 
lasts less than six months - which has been the case for the 
veteran, according to the available medical evidence.  That 
diagnosis was first assigned during service.  But for the 
next two years during service and at the time of his 
separation examination, he reported no psychiatric problems 
and no psychiatric clinical findings or diagnosis was listed 
by any examiner.  It was not until two years after his 
separation from service - so beyond the one-year presumptive 
period following service for the initial manifestation of a 
psychosis to a compensable degree of at least 10 percent, 
that the medical evidence again showed psychiatric symptoms 
with resulting diagnoses of major depressive disorder and 
adjustment disorder.  

The second theme is one of recurrent depression.  Depression 
or depressive disorder has been diagnosed by numerous 
examiners, sometimes in conjunction with the adjustment 
disorder, sometimes as part of a diagnosis of bipolar 
disorder, and sometimes by itself.  In fact, the November 
2001 examiner diagnosed depressive disorder and adjustment 
disorder.  Significantly, however, the depression noted 
during service was apparently not chronic, since four years 
passed from the notation in service until the first time it 
was reported by an examiner after service.  

Therefore, considering the evidence as a whole, the Board 
finds that the psychiatric manifestations noted in service 
were acute and transitory and resolved prior to the veteran's 
separation from service.  No chronic acquired psychiatric 
disorder was shown in service.  Further, no psychosis was 
manifest within one year after the veteran's separation from 
service, such as would warrant service connection on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1111, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, the available 
medical evidence does not show that any current chronic 
acquired psychiatric disorder is etiologically related to the 
psychiatric manifestations noted during service.  The medical 
opinion that might have established such a nexus was not 
obtained due to the veteran's failure to report for the April 
2005 psychiatric examination.  

Accordingly, the Board concludes that the criteria for 
establishing service connection for a chronic acquired 
psychiatric disorder are not met, either on the basis of 
direct service incurrence or on a presumptive basis.  

And since, for the reasons and bases discussed, the 
preponderance of the evidence is against the veteran's claim, 
the provisions of § 5107(b) and 38 C.F.R. § 3.102 are not 
applicable.  See, too, Alemany v. West, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for tinnitus is denied.  

Service connection for a low back disorder is denied.  

Service connection for a chronic acquired psychiatric 
disorder is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


